Exhibit 10.07




SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (this "Agreement") is made and entered into
as of June ___, 2006, by and among IKON PUBLIC AFFAIRS GROUP, LLC, a Delaware
limited liability company (the "Company"), IKON HOLDINGS, INC., a Virginia
corporation (the "Seller"), CRAIG SNYDER ("Snyder") and DOMINIC DEL PAPA ("Del
Papa", and together with Snyder, the "Founders"), and AIMS WORLDWIDE, INC. a
Nevada corporation ("Purchaser").  

WHEREAS, the Company, the Seller and the Founders previously entered into a
Contribution Agreement, dated as of [_____], copy of which is attached hereto as
Exhibit A (the "Contribution Agreement");




WHEREAS, pursuant to the Contribution Agreement, the Company will, immediately
prior to the consummation of the transactions contemplated herein, acquire all
assets and liabilities of the Seller (the "Contribution Transaction") and will
continue to conduct the business of the Seller in the same manner after such
contribution as previously conducted (without any change in its business
operations or plans other than those resulting from such change of entity);




WHEREAS, pursuant to the Contribution Agreement, at the Closing, in exchange for
contribution of all the assets and liabilities of the Seller, the Seller will
receive 100% of the outstanding membership interests in the Company (the
“Membership Interests”);




WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
the Seller desires to sell to Purchaser, and Purchaser desires to purchase from
the Seller, Fifty-Five Percent (55%) of the Membership Interests (the "Purchased
Securities").




AGREEMENT:




NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements, covenants and conditions contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, Seller and Purchaser agree as follows:




1.

Purchase and Sale of Shares.




(a)

Total Purchase Price




Seller agrees to sell, and Purchaser agrees to buy, the Purchased Securities for
a total price equal to:




(i)

The Preliminary Purchase Price, as defined in 1(b) below, plus




(ii)

The Adjusted Purchase Price, as defined in 1(c) below;

payable as provided in Section 2 below.











1




--------------------------------------------------------------------------------

(b)  Preliminary Purchase Price




The “Preliminary Purchase Price” shall be TWO MILLION NINE HUNDRED SEVENTY
THOUSAND AND 00/100 ($2,970,000.00) which amount represents an estimate by the
parties of fifty-five percent (55%) of: (i) Seller’s average annual gross
revenues for the forty-eight month period ending with Fiscal Year end 2005,
multiplied by 1.25, minus  (ii) debt (current and long term).  For these
purposes, “gross revenues” is defined to mean the gross amount received from
clients regardless of whether such amounts are on account of services rendered,
advertising purchased or otherwise.   A portion of the Preliminary Purchase
Price shall be retained in an audit escrow reserve to be determined and
disbursed as more particularly provided in Section 2(a)(iii) below.




(c)  Adjusted Purchase Price




The Preliminary Purchase Price shall be adjusted by adding an amount equal to
the positive difference between: (i) the Preliminary Purchase Price (for these
purposes grossed up to 100%), and (ii) the product determined by multiplying the
gross revenues for the twelve month period immediately following closing, less
material non-recurring items and other adjustments, by 1.25.  The calculation of
such amount must be acceptable to both Purchaser and Seller (the “Purchase Price
Adjustment”).  The Purchase Price Adjustment, multiplied by fifty-five percent
(55%), plus the Preliminary Purchase Price, shall equal the Adjusted Purchase
Price.  For purposes of determining this Adjusted Purchase Price, gross revenues
shall be defined as provided in Section 1(b) above.




2.

Payment




(a)  Payment of the Preliminary Price shall be made as follows:




(i)

Fifty percent (50%) of the Preliminary Purchase Price shall be paid as follows:
 (a) $500,000.00 by wire transfer to Seller’s account designated by Seller not
less than three (3) days in advance of Closing, (b) approximately $985,000 in
the form of Purchaser’s promissory note bearing interest at the rate of 6% per
annum, with the full amount of unpaid principal and accrued and unpaid interest
due and payable on December 31st, 2006 subject cure rights granting Purchaser
sixty (60) days thereafter within which to make payment in full all as more
particularly set forth in the form of promissory note attached hereto as
Schedule 2(a)(i) and incorporated herein by this reference (the “Promissory
Note”).  In the event Purchaser is in default under the terms of the Promissory
Note, at Sellers’ option, Sellers’ shall retain the cash portion of the purchase
price and capital contributions made by AIMS to the Company, and Sellers shall
return the AIMS shares received at closing, and AIMS will return the Purchased
Securities to the Sellers whereupon both parties hereto shall be released from
any further obligations hereunder.  

.





2




--------------------------------------------------------------------------------

(ii)

Payment of the remainder of the Preliminary Purchase Price shall be payable at
closing in the form of AIMS restricted public stock, less twenty percent (20%)
(the “Audit Adjustment Reserve”) to be held in an escrow account as an audit
adjustment reserve to be released to the Seller or cancelled under conditions as
described in clause 2(a)(iii) below, which terms and conditions are incorporated
herein.




(iii)      The Audit Adjustment Reserve shall be released or cancelled as
applicable after a satisfactory audit of Seller’s financial statements for the
48 month period ending December 31, 2005.  The full amount of the audit
adjustment reserve shall be released to Seller if the average annual gross
revenues during this 48 month period equal or exceed average annual gross
revenues as determined in accordance with Section 1(b) above.  If average annual
gross revenues during this period are less than average annual gross revenues as
determined in accordance with Section 1(b) above, then the value of the shares
released to Seller shall be reduced by fifty-five percent (55%) of every dollar
by which the average annual gross revenues falls below average annual gross
revenues as determined in accordance with Section 1(b) above.  Any shares not
distributed to Seller from the Audit Adjustment Reserve Escrow shall be added to
the shares to be distributed to the Seller under the Performance Incentive Plan.
 Parties will cooperate in the development of a mutually acceptable performance
incentive plan, and will reach final agreement within 60 days of closing.

 




(b)  Payment of the Adjusted Purchase Price shall be made in AIMS restricted
public stock transferred to Seller as soon as the Adjusted Purchase Price can be
determined.




(c)  For purposes of payments to be made in AIMS restricted public stock under
this Agreement, each share of the stock shall be valued at the average per share
closing price for said shares, reported by Bloomberg, for the five (5) trading
days preceding the payment.




(d)  For purposes of this agreement, the term “AIMS restricted public stock”
means the shares of AIMS stock transferred to Seller shall be “restricted” as
defined by securities regulations, and may not be sold or transferred for a
period of one year from the date transferred to Seller unless otherwise
authorized by AIMS.  




3.        Options.




3.1.  Purchaser shall have the option for a period of five (5) years from and
after the Closing to elect to purchase the balance of the Membership Interests
held by Seller.  Said option shall be exercisable anytime commencing with the
second anniversary of Closing.  The option price will be equal to the
Preliminary Purchase Price, plus the Adjusted Purchase Price, if any, adjusted
to reflect the interest being purchased at 45% of the values established for
purposes of determining the Preliminary and Adjusted Purchase Price (the “Option
Price”).  The Option Price shall be payable on the same terms and conditions as
the Preliminary and Adjusted Purchase Price; as though the acquisition had
occurred simultaneously with the original Closing, provided there will be no
escrow of any consideration.








3




--------------------------------------------------------------------------------

3.2  Seller shall have the option for a period of five (5) years from and after
the Closing to elect to purchase the balance of the Membership Interests held by
Purchaser.  Said option shall be exercisable anytime commencing with the second
anniversary of Closing.  The option price will be equal to the Preliminary
Purchase Price, plus the Adjusted Purchase Price, if any, received by the Seller
in the original sale transaction (the “Option Price”).  The Option Price shall
be payable in cash and AIMS securities in the same amounts received by Seller in
exchange for the Purchased Securities, or, at Seller’s option all cash, on the
date of closing of the option purchase transaction, which shall be not more than
30 days after exercise by the Seller of this option. In addition, the Seller
shall pay to Purchaser an amount in cash equal to Purchaser’s pro rata share of
appreciation in the value of the Company determined in the same manner in which
the Preliminary Purchase Price was determined (i.e. most recent 48 month average
annual gross revenues less debt multiplied by 1.25), for these purposes using
the most recent fiscal year end financial statements if closing is to occur on
or before June 30, and if closing is to occur thereafter, using the stub period
financial statements annualized to reflect a full twelve months, with the
additional option price thus established to be adjusted, and paid by, or
reimbursed to Seller, at such time as audited financial statements for any
unaudited period are made available.




3.3  Seller shall have the right to reject the exercise by Purchaser of the
option to acquire the balance of the Membership Interests, provided, however,
that it shall be a condition of such refusal that the original transaction shall
be unwound, and the Seller shall return all consideration received from
Purchaser, cash and stock, and Purchaser shall return the Purchased Securities
to the Seller, provided, however, that repayment of the cash portion of the
purchase price shall be repaid with interest accruing from the date of rejection
at the prime rate quoted by the Bank of America from time to time plus 2%, with
principal and interest payable in twelve (12) equal, quarter annual
installments, with the full amount of accrued and unpaid interest, and the full
amount of unpaid principal due and payable on the third anniversary of the date
Seller rejects the Purchaser’s exercise of its option, if not sooner paid. In
addition, Seller shall pay to Purchaser an amount equal to Purchaser’s pro rata
share of appreciation in the value of the Company determined in the same manner
in which the Preliminary Purchase Price was determined (i.e. most recent 48
month average annual gross fee revenues less debt multiplied by 1.25), for these
purposes using the most recent fiscal year end financial statements if closing
is to occur on or before June 30, and if closing is to occur thereafter, using
the stub period financial statements annualized to reflect a full twelve months,
with the additional option price thus established to be adjusted, and paid by,
or reimbursed to Seller, at such time as audited financial statements for any
unaudited period are made available.  




3.4  If neither party has exercised the options set forth above in 3.1. through
3.3 during said five-year period, then either party shall have the right to
tender its Membership Interests at any time thereafter to the other party for a
price and on such terms and conditions as the tendering party shall offer.  The
recipient party shall have thirty days to decide whether to treat such offer as
an offer to sell the tendering party’s shares or an offer to buy the recipient
party’s shares, all in accordance with the terms and conditions set forth in the
offer adjusted for the different percentage interests held by the parties.
 Failure to respond within said thirty day period shall be treated as acceptance
of the offer to buy the tendering party’s shares.  Closing on the transaction
shall occur within thirty days of the expiration of the offer period.




4.

Representations and Warranties of Sellers.  Seller and each Founder, jointly and
severally, represent and warrant to Purchaser as follows:








4




--------------------------------------------------------------------------------

(a)

Organization and Standing of Seller and the Company.  Each of the Seller and the
Company is an entity duly organized, validly existing and in good standing under
the laws of its state of organization.  Each of the Seller and the Company is
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the ownership of properties or the conduct of
business requires it to be so qualified.  Each of the Seller and the Company has
all requisite power and authority and all licenses, permits and authorizations
necessary to own and operate its assets and to carry on its business as now
conducted and as presently proposed to be conducted.  Each of the Seller and the
Company has all requisite power and authority to execute and deliver this
Agreement and the other agreements contemplated hereby and to perform its
obligations hereunder and thereunder.  Neither the Seller nor the Company owns
or controls (directly or indirectly) any stock, partnership interest, joint
venture interest, equity participation or other security or interest in any
other Person.  Other than the Company, the Seller does not have a Subsidiary,
nor has it ever had a Subsidiary.  The certificate of incorporation and bylaws
of the Seller, and the organization documents of the Company that have
previously been furnished to Purchaser, reflect all amendments thereto and are
correct and complete.  The minute books containing the records of meetings of
the stockholders and board of directors or the members and the board of
managers, as the case may be, the stock ledger or ledger of membership units, as
the case may be of the Seller and the Company that have previously been
furnished to Purchaser are correct and complete.  Neither the Seller nor the
Company is in default under or in violation of any provision of its certificate
of incorporation or bylaws or other organizational documents, as the case may
be.

(b)

Authorization.  The execution, delivery and performance by the Seller and the
Company of this Agreement and the other agreements contemplated hereby and each
of the transactions contemplated hereby or thereby, have been duly and validly
authorized by the Seller and the Company and no other act or proceeding on the
part of the Seller or the Company, its board of directors, board of managers,
stockholders or members, as the case may be, is necessary to authorize the
execution, delivery or performance by the Seller or the Company of this
Agreement or any other agreement contemplated hereby or the consummation of any
of the transactions contemplated hereby or thereby.  This Agreement has been
duly executed and delivered by the Seller and the Company and this Agreement
constitutes, and the other agreements contemplated hereby upon execution and
delivery by each of them will each constitute, a valid and binding obligation of
each of them, enforceable against each of them, as the case may be, in
accordance with its terms.

(c)

Capitalization.  The attached Schedule 4(c) accurately sets forth the authorized
and outstanding capital stock of the Seller and the name and number of shares of
capital stock held by each stockholder of the Seller.  All of the issued and
outstanding shares of capital stock of the Seller have been duly authorized, are
validly issued, fully paid and nonassessable, are not subject to, nor were they
issued in violation of, any preemptive rights, and are owned of record and
beneficially by the stockholders of the Seller described on the Schedule 4(c).
 Except for this Agreement and as may be set forth on the Schedule 4(c), there
are no outstanding or authorized options, warrants, rights, contracts, calls,
puts, rights to subscribe, conversion rights or other agreements or commitments
to which the Seller is a party or which are binding upon the Seller providing
for the issuance, disposition or acquisition of any of its capital stock or any
rights or interests exercisable therefor.  There are no outstanding or
authorized stock appreciation, phantom stock or similar rights with respect to
the Seller.  There are no voting trusts, proxies or any other agreements or
understandings with respect to the voting of the capital stock of the Seller.  











5




--------------------------------------------------------------------------------

(d)

Membership Interests in the Company.  The Seller is the sole legal and
beneficial owner of all of the issued and outstanding Membership Interests of
the Company. The Purchased Securities are, and will be transferred to Purchaser
on the Closing Date, free and clear of all liens, encumbrances, pledges, and
claims of any type whatsoever. Seller has and shall have on the Closing Date the
full right to transfer, assign, and deliver the Purchased Securities to
Purchaser. Upon the closing of the transactions contemplated herein, the
Purchaser shall own fifty-five (55%), and collectively with the Seller, one
hundred percent (100%) of the authorized, issued and outstanding Membership
Interests in the Company.




(e)

Subsidiaries.  The Seller has no subsidiaries other than the Company.  The
Company has no subsidiaries.  




(f)

Financial Condition of Seller.  Seller has delivered to Purchaser true and
complete copies of the Seller’s income tax returns, filed by Seller for the
taxable years ending December 31, 2003, December 31, 2004 and December 31, 2005
(the "Tax Returns"), and unaudited financial statements for the Seller’s fiscal
years ending December 31, 2004, and December 31, 2005 which financial statements
were prepared in accordance with sound accounting principles applied on a
consistent basis throughout the periods involved (the "Unaudited Financial
Statements"), which Unaudited Financial Statements will, subsequent to closing,
be replaced by audited Financial Statements (the “Audited Financial
Statements”). The Tax Returns and each of the foregoing Unaudited Financial
Statements (including in all cases the notes thereto, if any), and each of the
Audited Financial Statements when delivered, is accurate and complete, is
consistent with the books and records of the Seller (which, in turn, are
accurate and complete in all respects) and presents fairly in all material
respects the financial condition, results of operations and cash flows of the
Seller in accordance with GAAP consistently applied throughout the periods
covered thereby. Except as set forth Schedule 4(f), all accounts receivable of
the Seller (A) are bona fide receivables incurred in the ordinary course of
business, (B) are properly reflected on the books and records of the Company in
accordance with GAAP and (C) are not subject to any counterclaim, or a claim for
a chargeback, deduction, credit, set-off or other offset, other than as
reflected by the reserve for bad debts.  No Person has any Lien on any accounts
receivable or any part thereof, and no agreement for deduction, free goods or
services, discount or other deferred price or quantity adjustment has been made
by the Seller or the Company with respect to any accounts receivable other than
in the ordinary course of business.  Subsequent to December 31, 2005 neither the
Seller nor the Company has engaged in any transaction(s) outside the ordinary
course of business, including, without limitation, the declaration and payment
of any dividends, or the payment of any bonuses to shareholder employees over
and above base annual salaries or in excess of bonus amounts payable under any
written bonus arrangement entered into or for the benefit of any employee prior
to December 31, 2005.

(g)

Absence of Undisclosed Liabilities of Company.  Except as and to the extent
reflected or reserved against in the Financial Statements, neither Seller nor
the Company has any other liabilities or obligations of any nature, whether
absolute, accrued, contingent, or otherwise and whether due or to become due.
Seller does not know or have any reasonable ground to know of any basis for an
assertion against the Seller as of the date of this Agreement, of any liability
of any nature or in any amount not fully reflected or reserved against in the
Financial Statements.




(h)

Absence of Certain Changes to Seller.  Since the date of the most recent
Financial Statements, there has not been any material adverse change in the
condition (financial or otherwise), assets, liabilities, or business of the
Seller as reflected in the Financial Statements of the Company dated as of
December 31, 2005, other than changes in the ordinary course of business, none
of which has been adverse.





6




--------------------------------------------------------------------------------

(i)

Assets of Seller.  The Seller has, and subsequent to the transactions
contemplated by the Contribution agreement, the Company will have, good,
marketable, and indefeasible title to all its assets. The Seller’s tangible
personal property is in good working order and condition, ordinary wear and tear
excepted, and is suitable for use in the business of the Seller.




(j)

Obligations of Seller.  The Seller has in all material respects performed all
obligations required to be performed by it and is not in default or violation of
any agreements, leases, or other documents or orders, writs, or decrees of any
court, agency, or other instrumentality, to which it is a party or by which it
is bound.




(k)

Litigation.  Except as set forth in Schedule 4(k), there is no litigation,
proceeding, or investigation pending, or to the knowledge of the Seller
threatened against the Seller, which: (i) might result in any material adverse
change in the Seller’s business, financial condition, or assets; (ii) challenges
the Seller's ownership of the Purchased Securities; or (iii) challenges the
validity of any action taken or to be taken by the Seller pursuant to or in
connection with any provisions of this Agreement. The Seller does not know or
have any reasonable ground to know of any basis for any such litigation,
proceeding, or investigation.




(l)

Governmental Regulation of Seller.  The Seller has, and following the
consummation of the transactions contemplated by the Contribution Agreement, the
Company will have, all consents, approvals, licenses, permits, zoning approvals,
conditional use permits, utility service agreements, environmental permits, and
final certificates of occupancy (the "Permits") of any level of government or
any board, agency, department, or official that are necessary for the lawful
conduct of its business, including by way of example and not limitation any
registration, filing or other requirement incidental to the conduct of lobbying
activities at any state or federal level.  The Seller complies, and subsequent
to the transactions contemplated by the Contribution Agreement, the Company will
comply, in all material respects with all applicable federal, state, city, or
county laws, ordinances, or regulations applicable to its business, including
without limitation all zoning laws, building codes, use regulations, plans of
development, and environmental laws, and no expenditures, capital or otherwise,
are needed to be in such compliance. There are no judgments or injunctions,
pending or threatened, that relate to, limit, or affect the Seller’s business.
All Permits that the Company is required to obtain and keep in force for the
continued lawful operation of its business will not be suspended, revoked, or
otherwise adversely affected by the transactions contemplated by this Agreement.
The Seller has not received any notice nor does the Seller have any knowledge
that any of the Permits issued to the Seller have been canceled, withdrawn, or
modified or that any such action is contemplated or threatened by any person,
entity, governmental body or board, agency, department, or official thereof.




(m)

Contracts.  Schedule 4(m) attached hereto sets forth a true and accurate list of
all material contracts to which the Seller is a party, whether oral or written
(the "Contracts"). All of the Contracts are in full force and effect.




(n)

Taxes.  The Seller has filed accurately and in correct form all tax returns
required by law, and all franchise, Social Security, withholding, real and
personal property tax, sales and use tax, and all other returns that are
required to be filed. The Seller has paid all taxes required to be paid by it.
Except as set forth in Schedule 4(k), no audit of any taxing authority
(including without limitation, the Internal Revenue Service) is currently being
conducted, nor is any such audit pending or threatened with respect to the
Seller.








7




--------------------------------------------------------------------------------

(o)

Corporate Loans.  The Seller does not have any loans or other obligations
payable to any of its officers, directors, employees, or stockholders except as
set forth in the Financial Statements. None of the Seller’s officers, directors,
employees, or stockholders has any loans or any other obligations payable to the
Seller, except as set forth in the Financial Statements.




(p)

Retirement Plans.  There are no retirement plans in existence for the benefit of
the Seller’s employees as of the date of this agreement.




(q)

Validity.  This Agreement, when executed by the Seller and Purchaser, shall
constitute a legal, valid, and binding obligation of Seller and shall be
enforceable by Purchaser in accordance with its terms, except as may be limited
by bankruptcy, insolvency, or other similar laws affecting the enforcement of
creditors' rights in general or by general principles of law or equity.




(r)

Disclosure.  No representation or warranty by Seller or either Founder contained
in this Agreement, contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements contained herein or therein not misleading.




(s)

Sellers' Compliance.  The execution and delivery to Purchaser of this Agreement
and the transactions contemplated hereby will not violate or cause a default or
result in the acceleration of any obligations under any license, permit,
authorization, grant, contract, note, deed of trust, agreement, lease, covenant,
or other document or writ, decree, order, or regulation to which Seller, either
Founder, or the Company, is a party or is bound.

(t)

Investment.  Seller is acquiring the AIMS Restricted Public Stock, for its own
account for investment and not with a view to, or for sale in connection with,
any distribution thereof, nor with any present intention of distributing or
selling the same; and, except as contemplated by this Agreement and the Exhibits
hereto, Seller has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for the
disposition thereof.  

(u)

Accredited Investor.  Seller is an "accredited investor" as defined in Rule
501(a) under the Securities Act.

(v)

Experience.  Seller has carefully reviewed the publicly available information
concerning AIMS, has read the AIMS Prospectus and has made detailed inquiry
concerning AIMS, its business, management, financial affairs and its personnel;
the officers of AIMS have made available to Seller any and all written
information which it has requested and have answered to Seller’s satisfaction
all inquiries made by Seller; and Seller has sufficient knowledge and experience
in finance and business that it is capable of evaluating the risks and merits of
its investment in AIMS and Seller is able financially to bear the risks thereof.





8




--------------------------------------------------------------------------------

(w)

Restricted Securities. Seller understands that the AIMS Restricted Public Stock
has not been, and will not be, registered under the Securities Act, by reason of
a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of Seller’s representations as expressed herein.  Seller
understands that the AIMS Restricted Public Stock is “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, Seller must hold the shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available.  Seller acknowledges that AIMS has no obligation to register or
qualify the AIMS Restricted Public Stock, for resale except as set forth in the
Registration Rights Agreement attached hereto as Schedule 4(w).  Seller further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the AIMS
Restricted Public Stock, and on requirements relating to AIMS which are outside
of Seller’s control, and which AIMS is under no obligation and may not be able
to satisfy.

(x)

Legends.  Each Seller understands that the AIMS Restricted Public Stock, may
bear a legend as set forth in the Company’s operating agreement and as may be
required by the securities laws of any state to the extent such laws are
applicable to the shares represented by the certificate so legended.




(y)

No General Solicitation.  Neither Seller, nor any of its respective employees,
agents, or shareholders have either directly or indirectly, including through a
broker or finder (a) engaged in any general solicitation, or (b) published any
advertisement in connection with the offer and sale of the AIMS Restricted
Public Stock.

(z)

Qualification.  All the foregoing representations and warranties are made by the
Seller and each Founder is to the best their knowledge.




5.

Representations and Warranties of Purchaser.  Purchaser represents and warrants
to Seller that:




(a)

Organization and Standing of the Purchaser.  The Purchaser is an entity duly
organized, validly existing and in good standing under the laws of its state of
organization.  Purchaser is qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which the ownership of
properties or the conduct of business requires it to be so qualified.  Purchaser
has all requisite power and authority and all licenses, permits and
authorizations necessary to own and operate its assets and to carry on its
business as now conducted and as presently proposed to be conducted.  Purchaser
has all requisite power and authority to execute and deliver this Agreement and
the other agreements contemplated hereby and to perform its obligations
hereunder and thereunder.  The certificate of incorporation and bylaws of
Purchaser, that have previously been furnished to Seller, reflect all amendments
thereto and are correct and complete.  Purchaser is not in default under or in
violation of any provision of its certificate of incorporation or bylaws or
other organizational documents, as the case may be.





9




--------------------------------------------------------------------------------

(b)

Authorization.  The execution, delivery and performance by Purchaser of this
Agreement and the other agreements contemplated hereby and each of the
transactions contemplated hereby or thereby, have been duly and validly
authorized and no other act or proceeding on the part of Purchaser, its board of
directors or stockholders, as the case may be, is necessary to authorize the
execution, delivery or performance by Purchaser of this Agreement or any other
agreement contemplated hereby or the consummation of any of the transactions
contemplated hereby or thereby.  This Agreement has been duly executed and
delivered by Purchaser and this Agreement constitutes, and the other agreements
contemplated hereby upon execution and delivery by Purchaser will each
constitute, a valid and binding obligation of Purchaser, enforceable against
Purchaser, in accordance with its terms.

(c)

Subsidiaries.  Except as set forth in Schedule 5(c), the Purchaser has no
subsidiaries.    




(d)

Financial Condition of Purchaser.  Purchaser has delivered to Seller true and
complete copies of the Seller’s income tax returns, filed by Seller for the
taxable years ending December 31, 2003, December 31, 2004 and December 31, 2005
(the "Tax Returns"), and audited financial statements for the Seller’s fiscal
years ending December 31, 2004, and December 31, 2005 which financial statements
were prepared in accordance with generally accepted accounting principles
throughout the periods involved (the " Financial Statements"). The Tax Returns
and each of the foregoing Financial Statements (including in all cases the notes
thereto, if any), is accurate and complete, is consistent with the books and
records of the Purchaser (which, in turn, are accurate and complete in all
respects) and presents fairly in all material respects the financial condition,
results of operations and cash flows of the Purchaser in accordance with GAAP
consistently applied throughout the periods covered thereby.   Except as set
forth Schedule 5(d), all accounts receivable of Purchaser (A) are bona fide
receivables incurred in the ordinary course of business, (B) are properly
reflected on the books and records of the Purchaser in accordance with GAAP and
(C) are not subject to any counterclaim, or a claim for a chargeback, deduction,
credit, set-off or other offset, other than as reflected by the reserve for bad
debts.  No Person has any Lien on any accounts receivable or any part thereof,
and no agreement for deduction, free goods or services, discount or other
deferred price or quantity adjustment has been made by Purchaser with respect to
any accounts receivable other than in the ordinary course of business.
 Subsequent to December 31, 2005 Purchaser has not engaged in any transaction(s)
outside the ordinary course of business, including, without limitation, the
declaration and payment of any dividends, or the payment of any bonuses to
shareholder employees over and above base annual salaries or in excess of bonus
amounts payable under any written bonus arrangement entered into or for the
benefit of any employee prior to December 31, 2005, with the exception of the
financing transaction with Liberty Financial, the terms of which have been
disclosed to Seller.

(e)

Absence of Undisclosed Liabilities of Purchaser.  Except as and to the extent
reflected or reserved against in the Financial Statements, Purchaser has no
other liabilities or obligations of any nature, whether absolute, accrued,
contingent, or otherwise and whether due or to become due. Purchaser does not
know or have any reasonable ground to know of any basis for an assertion against
the Purchaser as of the date of this Agreement, of any liability of any nature
or in any amount not fully reflected or reserved against in the Financial
Statements.




(f)

Absence of Certain Changes to Purchaser.  Since the date of the most recent
Financial Statements, there has not been any material adverse change in the
condition (financial or otherwise), assets, liabilities, or business of the
Purchaser as reflected in the Financial Statements, other than changes in the
ordinary course of business, none of which has been adverse.











10




--------------------------------------------------------------------------------

(g)

Assets of Purchaser.  Purchaser has good, marketable, and indefeasible title to
all its assets. Purchaser’s tangible personal property is in good working order
and condition, ordinary wear and tear excepted, and is suitable for use in the
business of the Purchaser.




(h)

Obligations of Purchaser.  Purchaser has in all material respects performed all
obligations required to be performed by it and is not in default or violation of
any agreements, leases, or other documents or orders, writs, or decrees of any
court, agency, or other instrumentality, to which it is a party or by which it
is bound.




(i)

Litigation.  Except as set forth in Schedule 5(i), there is no litigation,
proceeding, or investigation pending, or to the knowledge of Purchaser
threatened against Purchaser, which: (i) might result in any material adverse
change in the Purchaser’s business, financial condition, or assets;
(ii) challenges the Purchaser’s ownership of the Purchased Securities; or
(iii) challenges the validity of any action taken or to be taken by Purchaser
pursuant to or in connection with any provisions of this Agreement. Purchaser
does not know or have any reasonable ground to know of any basis for any such
litigation, proceeding, or investigation.




(j)

Governmental Regulation of Purchaser.  Purchaser has all consents, approvals,
licenses, permits, zoning approvals, conditional use permits, utility service
agreements, environmental permits, and final certificates of occupancy (the
"Permits") of any level of government or any board, agency, department, or
official that are necessary for the lawful conduct of its business.  Purchaser
complies in all material respects with all applicable federal, state, city, or
county laws, ordinances, or regulations applicable to its business, including
without limitation all zoning laws, building codes, use regulations, plans of
development, and environmental laws, and no expenditures, capital or otherwise,
are needed to be in such compliance. There are no judgments or injunctions,
pending or threatened, that relate to, limit, or affect Purchaser’s business.
All Permits that Purchaser is required to obtain and keep in force for the
continued lawful operation of its business will not be suspended, revoked, or
otherwise adversely affected by the transactions contemplated by this Agreement.
Purchaser has not received any notice nor does Purchaser have any knowledge that
any of the Permits issued to Purchaser have been canceled, withdrawn, or
modified or that any such action is contemplated or threatened by any person,
entity, governmental body or board, agency, department, or official thereof.

 

(k)

Taxes.  Purchaser has filed accurately and in correct form all tax returns
required by law, and all franchise, Social Security, withholding, real and
personal property tax, sales and use tax, and all other returns that are
required to be filed. Purchaser has paid all taxes required to be paid by it. No
audit of any taxing authority (including without limitation, the Internal
Revenue Service) is currently being conducted, nor is any such audit pending or
threatened with respect to Purchaser.




(l)

Corporate Loans.  Purchaser does not have any loans or other obligations payable
to any of its officers, directors, employees, or stockholders except as set
forth in the Financial Statements. None of the Purchaser’s officers, directors,
employees, or stockholders has any loans or any other obligations payable to
Purchaser, except as set forth in the Financial Statements




(m)

Validity.  This Agreement, when executed by the Purchaser and Seller, shall
constitute a legal, valid, and binding obligation of Purchaser and shall be
enforceable by Seller in accordance with its terms, except as may be limited by
bankruptcy, insolvency, or other similar laws affecting the enforcement of
creditors' rights in general or by general principles of law or equity.




(n)

Disclosure.  No representation or warranty by Purchaser contained in this
Agreement contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading.





11




--------------------------------------------------------------------------------

(o)

Purchaser’s Compliance.  The execution and delivery to Seller of this Agreement
and the transactions contemplated hereby will not violate or cause a default or
result in the acceleration of any obligations under any license, permit,
authorization, grant, contract, note, deed of trust, agreement, lease, covenant,
or other document or writ, decree, order, or regulation to which Purchaser is a
party or is bound.

 

(p)

Purchase for Investment.  Purchaser is acquiring the Purchased Securities for
investment and not with a view to resale or distribution. Purchaser covenants
not to take any action in connection with the purchase of the Purchased
Securities that would cause the Seller to be in violation of federal or state
securities laws.




6.

Affirmative Covenants.




6.1  General.

During the period from the date of this Agreement to the Closing Date, each of
the Founders shall cause the Seller to:




(a)

Afford Purchaser or its representatives free access during normal business hours
to inspect the assets of the Seller and perform such investigations and tests as
Purchaser deems necessary and to review the Seller’s records, files, books of
account, and tax returns. In the event that the purchase and sale provided for
herein should not be consummated, all information thus obtained shall be treated
as confidential and all written material and copies thereof given to, or made
by, Purchaser or its representatives shall be returned to the Seller;




(b)

Conduct the Seller’s business in the same manner that it has heretofore been
conducted, including without limitation paying all of its debts and performing
all of its obligations in the normal course of business and maintaining the
Seller’s books and the Seller’s relationship with its employees, customers, and
other persons or entities.




6.2

Taxes.

The following provisions shall govern the allocation of responsibility as
between the Seller, on the one hand, and the Purchaser, on the other, for
certain tax matters following the Closing Date:




(a)

The Seller shall prepare or cause to be prepared and file or cause to be filed,
within the time and in the manner provided by law, all Tax Returns of the Seller
for all periods ending on or before the Closing Date that are due after the
Closing Date.  The Seller shall pay to the Purchaser on or before the due date
of such Tax Returns the amount of all Taxes shown as due on such Tax Returns to
the extent that such Taxes are not reflected in the current liability accruals
for Taxes (excluding reserves for deferred Taxes) shown on the Seller’s books
and records as of the Closing Date.  Such Tax Returns shall be prepared and
filed in accordance with applicable law and in a manner consistent with past
practices and shall be subject to review and approval by Purchaser.  To the
extent reasonably requested by the Seller or required by law, Purchaser and the
Company shall participate in the filing of any Tax Returns filed pursuant to
this paragraph.  The Seller agrees that its obligation to file Tax Returns
pursuant to this Section 6.2(a) shall include the obligation to file "short
year" local, state and federal income Tax Returns for the period beginning
January 1, 2006 and ending on the Closing Date.




(b)

Except as set forth in Section 6.2(a)(i) above with respect to income Tax
Returns for the Seller for 2006, Purchaser shall prepare or cause to be prepared
and file or cause to be filed any Tax Returns for the Company for Tax periods
which begin before the Closing Date and end after the Closing Date.  





12




--------------------------------------------------------------------------------

(c)

Purchaser and the Company on one hand and the Seller on the other hand shall (i)
cooperate fully, as reasonably requested, in connection with the preparation and
filing of Tax  Returns pursuant to this Section 6.2 and any audit, litigation or
other proceeding with respect to Taxes; (ii) make available to the other, as
reasonably requested, all information, records or documents with respect to Tax
matters pertinent to the Company for all periods ending prior to or including
the Closing Date; and (ii) preserve information, records or documents relating
to Tax matters pertinent to the Company that are in their possession or under
their control until the expiration of any applicable statute of limitations or
extensions thereof.




(d)

The Seller shall timely pay all transfer, documentary, sales, use, stamp,
registration and other Taxes and fees arising from or relating to the
transactions contemplated by this Agreement, and the Seller shall, at its own
expense, file all necessary Tax Returns and other documentation with respect to
all such transfer, documentary, sales, use, stamp, registration, and other Taxes
and fees.  If required by applicable law, Purchaser and the Company will join in
the execution of any such Tax Returns and other documentation.

6.3

Capital Contributions.  Purchaser will make a capital contribution to the
Company at Closing in the amount of $250,000.00, and an additional capital
contribution in the amount of $250,000.00 prior to the first anniversary of
Closing, said capital contributions to be used by the Company for working
capital and such other purposes as may be determined by the Company’s board of
directors.




7.

Negative Covenants of Seller.  During the period from the date of this Agreement
to the Closing Date, each of the Founders shall not permit or suffer the Seller
to do any of the following, unless Purchaser shall have given its consent in
writing thereto:




(a)

Issue, authorize the issuance of, or sell or grant any option or right to
purchase any of its stock, bonds, or other corporate securities;




(b)

Enter into any transaction, agreement, investment, guaranty, or other venture or
extend, renew, or terminate any existing agreement, beyond the usual and
ordinary course of business of the Seller;




(c)

Incur any obligation or liability, absolute or contingent, other than current
liabilities incurred in the ordinary and usual course of business of the Seller;




(d)

Make or declare any dividends or distributions to any stockholders of the Seller
, other than paying compensation to the stockholders of Seller in the ordinary
course and declaring dividends to pay taxes ;




(e)

Enter into any written or oral employment contract with any employee of the
Seller or materially alter the compensation of any officer, director or key
employee; or




(f)

Change, amend, or modify the Seller’s Articles of Incorporation or Bylaws.




8.

Conditions to Obligations of Purchaser.  The obligations of Purchaser to
complete the transactions provided for herein shall be subject, at its election,
to the following conditions:




(a)

Seller shall have performed all agreements required to be performed hereunder by
it on or before the Closing Date.





13




--------------------------------------------------------------------------------

(b)

All representations and warranties of each Founder and Seller contained in this
Agreement shall be true and correct, on and as of the Closing Date in all
respects as though made on and as of the Closing Date.




(c)

From the date of this Agreement to the Closing Date, there shall not have been
any material adverse change in the Seller’s financial condition, assets,
liabilities, or business other than changes in the usual and ordinary course of
business or any damage, destruction, liability or loss, whether or not covered
by insurance, from any cause whatsoever including but not limited to fire,
condemnation proceeding, accident, or act of God adversely affecting the
Seller’s assets or business, or any part thereof.




(d)

On the Closing Date, no suit, action, or other proceeding shall be pending or
threatened before any court or other governmental agency against Seller, either
Founder, or the Company in which damages or other relief in connection with the
Seller’s business or in connection with this Agreement or the consummation of
the transactions contemplated herein are sought.




(e)

On the Closing Date, Seller shall deliver or cause to be delivered to Purchaser
the following: (i) one or more certificates representing the Purchased
Securities, which shall be duly endorsed in blank or accompanied by a stock
power duly executed in blank in proper form to transfer; (ii) a written
certificate from the Seller addressed to Purchaser, in form and substance
satisfactory to Purchaser in its sole discretion, certifying that the
representations set forth in Section 2 above are true and correct and that the
Seller has complied in all respects with the provisions of Sections 5 and 6
hereof; and (iii)  such other documents as may reasonably be requested by
Purchaser.




(f)

Execution and delivery by Seller and the Company of the operating agreement
substantially in the form of Schedule 8(f) attached hereto and incorporated
herein by this reference.




(g)

Execution and delivery by the Seller of the registration rights agreement
substantially in the form of Schedule 4(w) attached hereto and incorporated
herein by this reference.




(h)  Approval of the transaction by the board of directors of Purchaser.




(i)  The audit of Seller’s Financial Statements for the periods ending December
31, 2004 and December 31, 2005, shall have been completed and the same shall be
acceptable in form and substance to Purchaser, and Purchaser shall be satisfied
with its review of all Unaudited Financial Statements.




(j)  Execution and delivery by Seller of the escrow agreement substantially in
the form of Schedule 8(i) attached hereto and incorporated herein by this
reference.  




(k)  Execution and delivery by Seller and the Company of the contribution
agreement substantially in the form of Schedule 8(k) attached hereto and
incorporated herein by this reference.




Any condition specified in this Section 8 may be waived by Purchaser; provided
that no such waiver will be effective unless it is set forth in a writing
executed by Purchaser.




9.

Conditions to Obligations of Seller.  The obligations of Seller to complete the
transactions provided for herein shall be subject to the following conditions:








14




--------------------------------------------------------------------------------

(a)

Purchaser shall have wire transferred to Seller’s account on the Closing Date
the cash portion of the Preliminary Purchase Price and to the Company’s account
the first capital contribution.




(b)

Purchaser shall have delivered to Seller on the Closing Date the AIMS shares in
the amounts determined in accordance with Section 2(a)(ii), less those shares
deposited with the Escrow Agent.




(c)

Execution and delivery by the Purchaser of the operating agreement substantially
in the form of Schedule 8(f) attached hereto and incorporated herein by this
reference.




(d)

Execution and delivery by the Purchaser of the registration rights agreement
substantially in the form of Schedule 4(w) attached hereto.




(e)

Execution and delivery by the Purchaser of the escrow agreement substantially in
the form of Schedule 8(i) attached hereto.




(f)

Execution and delivery by the Purchaser of the Purchase Price Promissory Note.




 Any condition specified in this Section 9 may be waived by Sellers; provided
that no such waiver will be effective unless it is set forth in a writing
executed by both Sellers.  

10.

Covenant Not To Compete.  Seller and each Founder covenants and agrees as
follows:




(a)

Non-Compete.  For a period of five (5) years following the Closing Date (the
"Restricted Period"), neither the Seller nor either Founder shall, without the
prior written consent of Purchaser, directly or indirectly engage in or be
interested in any corporation, firm, or other enterprise that is engaged in the
professional services of public affairs, public policy, government
appropriations, government relations, government and marketing communications
strategy, planning, advisory and related consulting services in the Restricted
Area (defined below). The term "Restricted Area" shall mean and include the
United States of America, it being understood that the Purchaser’s business and
activities, whether currently existing, anticipated or otherwise intended to be
acquired through acquisition or merger of or with other companies, is or is
intended to be national in scope. The Seller and each Founder agrees the
Restricted Period and the Restricted Area are reasonable under the circumstances
and that this restrictive covenant will not materially prevent Seller or either
Founder from earning a livelihood. The Seller and each Founder shall be deemed
to be directly or indirectly interested in a corporation, firm, or other
enterprise if they are involved in such enterprise as an owner, principal,
agent, employee, partner, consultant, investor, stockholder, trustee, creditor,
director, or officer in a role that would compete with the Company. The
covenants contained herein shall not preclude the Seller or either Founder from
becoming the holder of any stock or other ownership interest of a
publicly-traded company provided they do not separately or in the aggregate
directly or indirectly through a related party or affiliate acquire an ownership
interest in excess of five percent (5%) percent of such company.




(b)

Non-Circumvention.  During the Restricted Period, the Seller and each Founder
shall not, directly or indirectly, call upon or contact any employee or other
agent of the Company for the purpose of employing, contracting with, or seeking
to employ or contract with such employee or other agent, or inducing such
employee or other agent to discontinue employment or service with the Company.








15




--------------------------------------------------------------------------------

(c)

Remedies.  A remedy at law for any breach or threatened breach of this Section
will be inadequate by its nature. If Seller or either Founder violates or
threatens to violate any of the provisions of this Section, Purchaser shall be
entitled to injunctive relief against such Seller or Founder to enforce the
provisions of this Section as well as any other remedies available at law or in
equity.




(d)

Judicial Modification.  The geographical area, activity, and time period
restrictions imposed upon Seller and each Founder are fair and reasonably
required for the protection of Purchaser. However, if a court of competent
jurisdiction shall refuse to enforce all of the separate covenants of this
Section, then such unenforceable covenants shall be separated from the
provisions hereof to the extent necessary to permit the remaining covenants to
be enforced. In the event a court of competent jurisdiction determines that the
geographical area, activity, or time period restrictions exceed whatever
standards that the court deems enforceable, then such restrictions shall be
reformed by such court and be applicable for such lesser geographical area,
activity, or time period, as the case may be. The parties agree to be bound by
such judicial modification with the same force and effect as if such
modification were contained in this Section in the first instance.




11.

Indemnification.




(a)

Seller and each Founder, jointly and severally, agree to and do hereby indemnify
and hold harmless Purchaser, with respect to any claims, losses, obligations,
liabilities, costs and expenses, including reasonable attorney fees, incurred or
accrued by reason of (i) any material misrepresentations or omissions by Seller,
or either Founder, (ii) any patent, copyright or trademark infringement by the
Seller or the Company, whether actual or asserted, with respect to any of the
intellectual property owned by the Seller as of the Closing Date or
(iii) provided there is a closing hereunder, any breach of any warranty,
covenant, term, or condition by Seller, or either Founder, contained in this
Agreement or any instrument executed pursuant to this Agreement.




(b)

Purchaser agrees to and does hereby indemnify and hold harmless Seller and each
Founder, with respect to any claims, losses, obligations, liabilities, costs and
expenses, including reasonable attorney fees, incurred or accrued by reason of
(i) any material misrepresentations or omissions by Purchaser, or (ii) provided
there is a closing hereunder, any breach of any warranty, covenant, term or
condition by Purchaser contained in this Agreement or any instrument executed
pursuant to this Agreement.




12.

Survival of Representations and Warranties.  All of the respective
representations and warranties of Seller and each Founder contained herein shall
survive the Closing Date for a period of one (1) year.  Notwithstanding the
foregoing, the representations and warranties set forth in Sections 4(t), (u),
(w), (x) and (y), and all covenants, agreements and indemnifications shall
survive the Closing Date for a period of five (5) years.




13.

Closing.  The closing deliveries shall take place at the office of AIMS
Worldwide, Inc. on or before August 11th, 2006,or such earlier or later date as
the parties mutually agree. The date, time, place, and actions fixed in
accordance with the provisions of this Section are herein called the "Closing
Date."  Notwithstanding the actual date of closing, the effective date and time
of closing shall be 12:01 a.m. on June 30th, 2006.




14.

Termination.  This Agreement may be terminated or canceled, with the attendant
release of all liabilities or obligations hereunder between the parties, except
the indemnification provided for in Section 9 above:








16




--------------------------------------------------------------------------------

(a)

By mutual agreement of the parties at any time before the Closing Date; or




(b)

By Purchaser upon written notice to Seller, if (i) any of the representations
and warranties of Seller or either Founder contained herein shall prove to be
inaccurate in any material respect; (ii) any obligation to be performed by
Seller or either Founder hereunder has not been performed during the period or
at or before the time specified herein for such performance; or (iii) any
condition to the obligation of Purchaser to complete the transaction provided
for herein shall not have been satisfied or complied with by the Closing Date;
or




(c)

By Seller upon written notice to Purchaser, if (i) any of the representations
and warranties of Purchaser contained herein shall prove to be inaccurate in any
material respect; (ii) any obligation to be performed by Purchaser hereunder has
not been performed during the period or at or before the time specified herein
for such performance; or (iii) any condition to the obligation of Seller to
complete the transaction provided for herein shall not have been satisfied or
complied with by the Closing Date; or




(d)

By any party upon written notice to the other if the closing has not occurred by
August 31st, 2006.

 

15.

Expenses.  Seller and each Founder shall pay their own expenses and costs
including, without limitation, their respective separate counsel fees in
connection with this Agreement and the transactions contemplated hereby.
Purchaser shall pay its expenses and costs including, without limitation, its
separate counsel fees in connection with this Agreement and the transactions
contemplated hereby, and, should the Closing occur as provided in Section 2
above, Purchaser, as part of its overall auditing processes and procedures,
shall pay for the audit for the Company’s fiscal year ending 12/31/06.




16.

Assignment.  This Agreement may not be assigned by any party without the written
consent of the remaining parties, such consent not to be unreasonably withheld.





17




--------------------------------------------------------------------------------

17.

Additional Documents.  

(a)

Seller and each Founder, jointly and severally, at any time and from time to
time after the Closing Date, upon request of Purchaser, will do, execute,
acknowledge, and deliver all such further acts, deeds, assignments, transfers,
conveyances, powers of attorney, and assurances as may be required to convey,
transfer to, and vest in the Company the Seller’s assets and business, and
protect the Purchaser's right, title, interest in, and enjoyment of, the
Purchased Securities, including, by way of example and not limitation, the
making of a Section 754 election by the Company.  Set forth on Schedule 17, are
those assets which by their terms or by law are not assignable without the
consent of a third party or are cancelable by a third party in the event of an
assignment or transfer and which such consent has not yet been obtained in
connection with the transactions contemplated by this Agreement and the
Contribution Agreement (each, a "Nonassignable Asset").  Seller and the Founders
shall each use their respective reasonable good faith efforts to obtain
expeditiously any such consent to the assignment of a Nonassignable Asset to the
Company.  Unless and until any such consent is obtained, Seller and the Founders
will cooperate to establish an arrangement reasonably satisfactory to Purchaser
and the Company under which the Company would obtain the claims, rights and
benefits and assume the corresponding liabilities and obligations under such
Nonassignable Asset (including by means of any subcontracting, sublicensing or
subleasing arrangement) or under which Seller would enforce for the benefit of
the Company any and all claims, rights and benefits of Seller against a third
party thereto.  Seller or the applicable affiliate of Seller shall promptly pay
over to the Company the net amount of all payments received by it in respect of
all Nonassignable Assets, and the Company shall promptly pay, perform or
discharge, when due, any and all obligations and liabilities arising thereunder.
 Seller shall indemnify and hold harmless the Company for any losses, damages,
claims and expenses incurred in connection with the arrangement contemplated by
this Section 17.  Purchaser, the Company, and the Founders agree that the sum of
the Purchase Price and the liabilities of the Seller that are assumed (or taken
subject to) by Company (plus other relevant items, if any) (the “Grossed-Up
Purchase Price”) will be allocated to the assets of the Company for all purposes
(including Tax and financial accounting) in accordance with the most recent
financial statements provided by Seller prior to closing, and in the manner set
forth in this Section 17, provided, however, that appropriate adjustments
thereto shall be made for any assets or liabilities excluded from the
contribution, and, provided further, that any adjustments to the values set
forth in such financial statements arising by reason of the audit shall also be
reflected in the final allocation.  Purchaser, Seller, the Company, and the
Founders shall file all Tax Returns and information reports in a manner
consistent with such allocation.  Seller and each of the Founders and Purchaser
agrees that solely for federal and state income tax purposes no amount of the
Purchase Price shall be allocated to the covenants of the Founders contained in
Section 10.  Notwithstanding the foregoing, each of the Founders acknowledges
and agrees that the covenants contained in Section 10 are an integral part of
the transactions contemplated hereby and served as a material inducement to
Purchaser to enter into this Agreement and to consummate the purchase of the
Purchased Securities and Purchaser would not have entered into this Agreement in
the absence of such covenants.  The Parties acknowledge and agree that certain
of the Schedules required to be attached hereto will be completed and attached
at a date subsequent to the execution hereof, and they covenant and agree, in
good faith, to cooperate fully in the preparation, completion and attachment of
any such Schedules from and after the execution of this Agreement.








18




--------------------------------------------------------------------------------

(b)

Based on Revenue Ruling 99-5, which was released by the Internal Revenue Service
on January 14, 1999, the transaction contemplated by this Agreement will, for
Federal income tax purposes, be treated as a sale by Seller to Purchaser of a
55% interest in each of Seller’s assets, followed by contributions, by Seller
and AIMS, to the capital of Company in exchange for a membership interest
therein, after which Company will be treated as a partnership.  Because the sale
by Seller and purchase by AIMS of the Purchased Securities will, therefore, be
treated as a sale and a purchase of assets for Federal income tax purposes, the
parties agree to allocate the Grossed-Up Purchase Price among the assets deemed
to have been purchased by AIMS in the following manner.  The amounts allocated
to the assets of the Seller that are included on the applicable balance sheet of
Seller, as determined in accordance with Section 17(a), shall each be the amount
of their respective book value, as set forth on such balance sheet.  Any excess
of the Grossed-Up Purchase Price over the aggregate amount allocated to such
assets pursuant to the preceding sentence shall be allocated to good will and
going concern value (that is, assets included in Class VII of Treasury
Regulation Section 1.338-6(b)(2)).




18.

Effect of Agreement.  This Agreement sets forth the entire understanding of the
parties and supersedes any and all prior agreements, arrangements, and
understandings relating to the subject matter hereof. No representation,
promise, inducement, or statement of intention has been made by any of the
parties that is not embodied in this Agreement, and none of the parties shall be
bound by, or be liable for, any alleged representation, promise, inducement, or
statement of intention not embodied herein. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, legal
representatives, successors, and assigns. The section headings in this Agreement
are for convenience of reference only and do not in any way modify, interpret,
or construe the intentions of the parties. This Agreement may be executed in one
or more counterparts, each of which shall be an original and all of which
together shall constitute one and the same instrument. When the context in which
words are used in this Agreement indicates that such is the intent, words in the
singular number shall include the plural and vice-versa, and words in a specific
gender shall include all other genders.




19.

Governing Law.  This Agreement was made under the laws of the Commonwealth of
Virginia, and for all purposes shall be construed and enforced in accordance
with the substantive laws of Nevada.




20.

Notices.  All notices, demands and other communications to be given or delivered
to Purchaser, either Founder, or the Seller under or by reason of the provisions
of this Agreement will be in writing and will be deemed to have been given when
personally delivered, sent by reputable overnight courier or transmitted by
facsimile or telecopy (transmission confirmed), to the addresses indicated below
(unless another address is so specified in writing):




(a)

If to Seller:

IKON Holdings, Inc.

1307 N. 14th St.

Arlington, VA  22209

ATTN:  Craig Snyder








19




--------------------------------------------------------------------------------

with a copy to:

Seller’s Legal Counsel

Fox Rothschild LLP

2000 Market St., 10th Floor

Philadelphia, PA  19103

Attention:  Kevin Scott, Esq.

Fax:  (215) 299-2150







(b)

If to Purchaser:

Gerald Garcia, President

AIMS Worldwide, Inc.

10400 Eaton Place

Fairfax, Virginia 22030

Facsimile:  (703) 621 3865




With a copy to :

James P. Gregory, Esq.

Sterling, Gregory & Plotkin, LLC

1331 17th Street, Suite 1060

Denver, CO  80202

Facsimile: (303) 292 9121




The date of any such notice and of mailing thereof shall be deemed to be the day
of delivery. The address of any party may be changed for the purposes of notice
by giving notice as provided above.




21.

Amendments.  This Agreement cannot be changed or terminated orally, and no
waiver of compliance with any provisions or condition hereof and no consent
provided for herein shall be effective unless evidenced by an instrument in
writing duly executed by the parties sought to be charged with such waiver or
consent.




[Signature page to follow]





20




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.










PURCHASER:

AIMS Worldwide, Inc., a Nevada corporation










By: _________________________________

Gerald Garcia, President










SELLER:

IKON Holdings, Inc., a Virginia corporation










By: _________________________________

Craig Snyder







_____________________________________

Dominic Del Papa





21




--------------------------------------------------------------------------------

Schedule 2.1(a)(i) Promissory Note




AIMS Worldwide, Inc.




PROMISSORY NOTE




$985,000.00

      August [  ], 2006




The undersigned promises to pay to the order of IKON Holdings, Inc. (the
“Company”), at its offices in 1307 N. 14th Street, Arlington, VA  22209, the
principal amount of NINE HUNDRED EIGHTY-FIVE THOUSAND and 00/100 ($985,000.00)
together with interest on the unpaid principal balance at the rate of 6.0% per
annum.  Principal and accrued and unpaid interest shall be due and payable in
full on December 31st, 2006, if not sooner paid.  




The maker reserves the right to prepay this Note in whole or in part at any time
without penalty.




The following events shall constitute Events of Default hereunder:  (a) failure
by the undersigned to pay any principal or interest within sixty (60) days of
the due date thereof, (b) the insolvency or bankruptcy of the undersigned; (c)
if the undersigned shall admit in writing its inability to pay its debts; (d)
the undersigned shall suffer a receiver or trustee for all or substantially all
of its property to be appointed; or (e) the undersigned shall institute
proceedings under any law relating to bankruptcy, insolvency or the
reorganization or relief of debtors, or, if any such proceedings are instituted
against it, shall suffer the same not to be dismissed or stayed within 90 days.




The undersigned hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement hereof, and consents that this Note may be extended from
time to time, and that no such extension or other indulgence, and no
substitution, release or surrender of collateral, shall vary or affect the
liability of the undersigned.




The undersigned agrees to pay the holder on demand all costs and expenses
(including reasonable attorneys’ fees) incurred or paid by the holder in
connection with the enforcement or collection of this Note.




No delay or omission on the part of the holder in exercising any right given
under this Note shall operate as a waiver of any such right or any other right
under this Note.  A waiver on any one occasion shall not be construed as a bar
to or a waiver of any such right on any future occasion.




This Note may be changed only by an amendment in writing signed by the party
against whom enforcement is sought.




This Note shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia.




Maker: AIMS Worldwide, Inc.




_________________________________

____________________________________

Witness

Signature




Date:

____________________





22




--------------------------------------------------------------------------------




Schedule 4(c) Capitalization







5,000 shares of common stock, no par value, are authorized; of which, 3,000
shares are currently issued and outstanding and held of record as follows:




1,500 shares – Craig Snyder

1,500 shares – Dominic Del Pappa


























23




--------------------------------------------------------------------------------




Schedule 4(f) Excluded Accounts Receivable- Seller







NONE




















24




--------------------------------------------------------------------------------




Schedule 4(k) Litigation- Seller







The Federal income tax return filed by Seller for the year ended December 31,
2003 is currently under audit by the Internal Revenue Service.























25




--------------------------------------------------------------------------------

Schedule 4(m) Contracts




1.

Real Estate (office) leases:




Denver Office

837 Sherman Street

Denver, CO  80203




New York Office

HQ Global Workplaces

405 Lexington Avenue

25th & 26th Floor

New York, NY




Miami Corporate Apartment

90 Alton Road

#2406

Miami, FL  33139




Philadelphia Corporate Apartment

200 West Washington Square

#3806

Philadelphia, PA  19106







2.

Automobile leases:




2005 Maserati Quattro

Sovereign Bank

P.O. Box 13098

Reading, PA  19612-3098




2004 Maserati Spyder

Hahn Financial Services

One Center Drive

Jamesburg, NJ  08831-1565




2005 Ford Excursion

Hahn Financial Services

One Center Drive

Jamesburg, NJ  08831-1564











26




--------------------------------------------------------------------------------

3.

Insurance Policies:




CareFirst Blue Choice

Hahn Financial Services

One Center Drive

Jamesburg, NJ  08831-1564




The Hartford

Paul Pennoyer & Associates

2135 Defense Highway

Crofton, MD  21114

Policy #42SBABR6198 – General Liability

Policy #42WECKJ6841 – Worker’s Compensation & Employer’s Liability

















27




--------------------------------------------------------------------------------

Schedule 4(w) Registration Rights Agreement




















28




--------------------------------------------------------------------------------

Schedule 5 (c) Subsidiaries of Purchaser




NONE























29




--------------------------------------------------------------------------------

Schedule 5(d) Excluded Accounts Receivable- Purchaser




NONE




















30




--------------------------------------------------------------------------------

Schedule 5(i) Litigation- Purchaser




NONE

















31




--------------------------------------------------------------------------------

Schedule 8(f) Operating Agreement























32




--------------------------------------------------------------------------------

Schedule 8(i) Escrow Agreement























33




--------------------------------------------------------------------------------

Schedule 8(k) Contribution Agreement


























34




--------------------------------------------------------------------------------

Schedule 17 Nonassignable Assets





























35


